                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES MCELROY,                :                 Civil No. 1:18-cv-02205-SHR
                              :
              Plaintiff,      :
                              :
         v.                   :
                              :
AWEIGH BOATS, LLC and THE     :
MARINE SPECIALISTS OF         :
FLORIDA, LLC d/b/a THE MARINE :
SPECIALISTS,                  :
                              :
              Defendants.     :                Judge Sylvia H. Rambo


                             MEMORANDUM

         Plaintiff James McElroy (“Plaintiff”) brings this breach of contract and

negligence action against Defendants Aweigh Boats, LLC (“Aweigh”) and The

Marine Specialists of Florida, LLC d/b/a The Marine Specialists (“Marine

Specialists”). Before the court is moving Defendant Aweigh’s motion (Doc. 5) to

dismiss Plaintiff’s complaint pursuant to Federal Rules of Civil Procedure 12(b)(3)

and 12(b)(6). Fed. R. Civ. P. 12(b)(3), (b)(6). Defendant Aweigh seeks dismissal

for, inter alia, improper venue and failure to state a claim. (See Docs. 5-6). For the

reasons that follow, the court will deny the motion to dismiss and transfer these

proceedings to the Eastern District of Pennsylvania.
 I.    Background

          A. Facts

          The following facts are taken as true for purposes of the motion to

dismiss. Plaintiff resides at 113 Mount Hope School Road, Willow Street,

Lancaster County, Pennsylvania. (Doc. 1, ¶ 1.) On April 2, 2018, Plaintiff, at his

residence, executed a contract with Defendant Marine Specialists to complete a

marine survey of the vessel, “Seas the Day,” which was located in Florida. (Id. at

¶¶ 4-5.) Defendant Marine Specialists’ principal place of business is Florida. (Id. at

¶ 3.) The survey conducted included an inspection of the vessel’s engines and

machinery. (Id. at Ex. B.) Subsequently, Plaintiff purchased the marine vessel on

April 12, 2018. (Id. at ¶ 5.)

          Following the purchase of the vessel, Plaintiff, at his residence, executed

a contract with Defendant Aweigh to transfer the vessel from Florida to Maryland.

(Id. at ¶¶ 2, 12.) Defendant Aweigh’s principal place of business is New Jersey.

(Id. at ¶ 2.) On April 18, 2018, Defendant Aweigh’s master reported to the vessel,

conducted an initial inspection, and began the transport. (Id. at ¶¶ 13-16.) Despite

frequent engine checks, on April 22, 2018, an unknown defect caused one engine

to lose oil and stall. (Id. at ¶¶18-20.)




                                           2
          Plaintiff alleges that both defendants breached their respective

obligations under the contracts and breached the duty of care owed to Plaintiff

given their expertise.

          B. Procedural History


          Plaintiff commenced this action by filing a complaint in the Middle

District of Pennsylvania on November 14, 2018 setting forth claims for breach of

contract and negligence. (Doc. 1.) On December 20, 2018, Defendant Aweigh

responded with a motion to dismiss and brief in support for failure to state a claim

and improper venue. (Docs. 5 & 6.) On January 4, 2019, Plaintiff filed a response

in opposition to the motion (Doc. 7), to which Defendant Aweigh replied on

January 17, 2019 (Doc. 11). Accordingly, the motion has been fully briefed and is

ripe for disposition.

II.   Legal Standard

          Federal Rule of Civil Procedure 12(b)(3) allows a defendant to move to

dismiss a complaint for improper venue. Fed. R. Civ. P. 12(b)(3). When venue is

improper, a district court must dismiss the action or, if in the interest of justice,

transfer the action to a district in which it could have been brought. 28 U.S.C. §

1406(a). The party moving for dismissal based on improper venue “has the burden

of proving the affirmative defense.” Myers v. Am. Dental Ass’n, 695 F.2d 716, 724

(3d Cir. 1982). When considering a motion to dismiss for improper venue, the

                                         3
court must generally accept as true the allegations in the pleadings and must view

the facts in the light most favorable to the nonmoving party. Heft v. AAI Corp., 355

F. Supp. 2d 757, 762 (M.D. Pa. 2005) (citing Pinker v. Roche Holdings Ltd., 292

F.3d 361, 368 (3d Cir. 2002)). Although the court is given the ultimate discretion

in transferring venue, the exercise of this discretion, in granting transfer, should not

be doled out liberally. Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970)

(citing Handlos v. Litton Indus., Inc., 304 F. Supp. 347, 352 (E.D. Wis. 1969)).

III.   Discussion

          A. Transfer of Venue

          The court finds that a dismissal pursuant to Civil Procedure Rule 12(b)(3)

would not be in the interest of justice, but finds, sua sponte, that a transfer of venue

is proper.1

          A district court may transfer a case to another district “in the interest of

justice” if the court finds that “there is a want of jurisdiction” and the transferee

court is one in which the action “could have been brought at the time it was filed or

noticed.” 28 U.S.C. § 1631.

          It is longstanding policy in the Third Circuit to transfer cases to a proper

forum when personal jurisdiction is in doubt. See Schwilm v. Holbrook, 661 F.2d


1
  Plaintiff and Moving Defendant Aweigh have indicated consent to transfer the matter to the
Eastern District of Pennsylvania but Defendant Marine Specialist has not filed an appearance or
expressed consent to transfer. (Doc. 5, ¶ 10; Doc. 7, p. 2.)
                                              4
12, 15 (3d Cir. 1981). In this regard, “the interest of justice may require that the

complaint not be dismissed but rather that it be transferred [under § 1631] in order

that the plaintiff not be penalized by . . . time-consuming and justice-defeating

technicalities.” Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467 (1962) (internal

quotations omitted); See Renner v. Lanard Toys, Ltd., 33 F.3d 277, 284 (3d Cir.

1994).

      Pursuant to 28 U.S.C. § 1391(b)(2), an action may be brought in a judicial

district in which a substantial part of the events or omissions giving rise to the

claim occurred. 28 U.S.C. § 1391(b)(2). In the instant case, the separate contracts

between Plaintiff and Defendants are central to Plaintiff’s claims. The contracts

were executed at Plaintiff’s residence, located within Lancaster County, which is

within the jurisdiction of the United States District Court for the Eastern District of

Pennsylvania. See 28 U.S.C. § 118(b).

      The court thus concludes that transfer under § 1631 is appropriate in the

instant case. See Goldlawr, 369 U.S. at 467. Therefore, the court will transfer this

action to the United States District Court for the Eastern District of Pennsylvania.




                                          5
IV. Conclusion

      The court will deny Moving Defendant Aweigh’s motion and transfer this

proceeding to the United States District Court for the Eastern District of

Pennsylvania. An appropriate order shall issue.



                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge



Dated: March 7, 2019




                                         6
